        Case 2:17-cv-04428-MSG Document 380 Filed 06/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
RICHARD NYBECK,                           :              CIVIL ACTION
                                          :
                  Plaintiff,              :
                                          :
            v.                            :              NO. 17-4428
                                          :
A.O. SMITH CORP., et al.,                 :
                                          :
                  Defendants.             :
__________________________________________:

                                          ORDER

       AND NOW, this 15th day of June, 2021, upon consideration of Defendant Ford Motor

Company’s “Motion for Summary Judgment” (ECF Nos. 292, 299), Plaintiff’s Memorandum of

Law in opposition (ECF No. 316), and Defendant’s Reply (ECF No. 319), and for the reasons set

forth in the accompanying Memorandum Opinion, it is hereby ORDERED that Ford Motor

Company’s Motion is GRANTED such that summary judgment is entered in favor of Ford Motor

Company on all claims.

       The Clerk of Court is directed to mark this action as CLOSED as to Defendant Ford

Motor Company only.



                                          BY THE COURT:



                                          /s/ Mitchell S. Goldberg
                                          MITCHELL S. GOLDBERG, J.
